ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Environmental Chemical Corporation            )      ASBCA Nos. 61067, 61070, 61115
                                              )                 61116, 61159
                                              )
Under Contract Nos. FA8903-06-D-8511          )
                    FA8903-04-D-8672          )

APPEARANCES FOR THE APPELLANT:                       Richard B. Oliver, Esq.
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      Los Angeles, CA

                                                     Glenn A. Sweatt, Esq.
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      Palo Alto, CA

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Anna F. Kurtz, Esq.
                                                     Capt Ryan P. Payne, USAF
                                                      Trial Attorneys

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

     The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' request, that the appeal is sustained. In the nature of a consent judgment, the
Board makes a monetary award to appellant in the amount of $3,974,594.23. This
amount is inclusive of interest. No further interest shall be paid.

       Dated: 26 September 2017




                                                   Armed Services Board
                                                   of Contract Appeals
(Signatures continued)
 I concur



 RICHARD SHACKLEFORD
 Administrative Judge                             Adminis ative Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61067, 61070, 61115,
61116, 61159, Appeals of Environmental Chemical Corporation, rendered in
conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2